DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
 
Claim Objections
Claims 20 and 21 are objected to because of the following informalities:  
Claim 20 Line 2: The Examiner recommends amending “the assembled gear” to --the assembled girth gear--.
Claim 20 Line 3: The recitation should be amended from “the gussets” to --the one or more gussets--.
Claim 21 Line 7: The Examiner recommends amending the recitation “an axial direction” to --an axial direction of the girth gear--.
Claim 21 Line 8: The Examiner recommends amending the recitation “a radial direction” to --a radial direction of the girth gear--.
Claim 21 Line 10: The recitation “second” appears to be a typo and should be amended to recite --second side--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: ”stiffening means” in Claim 20 Line 2, since immediately after this recitation, the stiffening means are defined as “gussets” (Claim 20 Line 3).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claim 4: The girth gear according to claim 1, wherein the at least one flange has a second side (see Claim 1 Line 8) which is adjacent to (see Claim 1 Line 8) and spaced from the web (see Claim 1 Line 9-10, claiming a “gap” which is defined as a “separation in space” and accordingly is the same scope) when the first side of the at least one flange is secured to the rim (see Claim 1 Line 7-8, claiming that the first side is secured to the rim meeting the “when” limitation).
Accordingly, Claim 4 does not provide any limitations that further limit the subject matter of Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (DE 10-2016-010-084-A1)
Regarding Claim 1, Wu discloses a girth gear formed by a plurality of gear segments (see Fig. 1, showing ten such segments) each gear segment comprising: 
A rim (1), and a web (22) extending from an underside of the rim (Note: “underside” is being interpreted as “the side or surface lying underneath” and that for a ring shaped gear this would be a radially inward portion relative to the rim; see Figs. 1 and 2).
At least one flange (see Examiner’s annotated version of Wu’s Fig. 3, hereinafter “Figure A”) at each end of the gear segment (see Figure A) for joining each gear segment together when the gear segments are in an end to end arrangement (see Fig. 1). 
Wherein at each end of each gear segment the at least one flange has a first side secured to the rim (see Figure A), and a second side adjacent to the web (Note: “adjacent” is defined as “not distant: nearby”; see Figure A, showing that the second side is near to the web, and accordingly is considered adjacent, note that the second side is the axial side of the wall portion that faces the web) such that a gap is defined between the second side of the at least one flange and the web (see Figure A, showing the gap).

    PNG
    media_image1.png
    495
    773
    media_image1.png
    Greyscale

Regarding Claim 4, Wu further discloses the girth gear according to claim 1, wherein the at least one flange has a second side (see Figure A) which is adjacent to and spaced from the web when the first side of the at least one flange is secured to the rim (see Figure A).
Regarding Claim 5, Wu further discloses the girth gear according to claim 4, wherein each end of each gear segment comprises two flanges (see Figure A and Fig. 2, showing a second flange on each end of the gear segment for a total of four flanges), one on each side of the web (see Figure A and Fig. 2, showing that a flange is located on each axial side of the web), whereby the first side of each flange is secured to the rim (see Figure A).
	Regarding Claim 19, Wu discloses a gear segment for forming a girth gear (see Figs. 1 and 2), the gear segment comprising: 
At least one flange (see Figure A) secured at each end of the gear segment (see Figure A, showing a flange at each circumferential end of the gear segment), the at least one flange is adapted to co-operate with a flange on another gear segment for joining the gear segments together (see Fig. 1), wherein at each end of each gear segment each flange has a first side fixed to a rim of the gear segment (see Figure A), and wherein at each end of each gear segment a web is spaced from the at least one flange such that a gap (see Figure A, showing such a gap; see also Fig. 2, showing that the gear segments are symmetrical with the flanges at both circumferential ends being identical, and accordingly the gap shown on the one flange labeled in Figure A would also be present on the other flange hidden from view due to the orientation of the figure) is defined between the web and the at least one flange (see Figure A).
Regarding Claim 20, Wu further discloses the gear segment according to claim 19, further comprising stiffening means to stiffen the assembled gear (see Figure A, showing three such gussets on one side of each gear segments), the stiffening means being provided by one or more gussets (see Figure A, showing three such gussets on one side, and accordingly six gussets total for each gear segment), wherein the gussets are positioned to extend between the web and the rim or the at least one flange and the rim (see Figure A, showing that the gussets extend between the web and the rim, and accordingly since the first portion of the conditional statement is met, the entire conditional statement is met).

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wisnia et al. (US 4,538,769).
Regarding Claim 21, Wisnia discloses a girth gear formed by a plurality of gear segments which are adapted to be secured together in an end to end arrangement to form the girth gear (see Fig. 3, showing three such gear segments that are secured together to form a girth gear), each gear segment comprises: 
A rim (32), and a web (18) extending from an underside of the rim (Note: “underside” is being interpreted as “the side or surface lying underneath” and that for a ring shaped gear this would be a radially inward portion relative to the rim; see Fig. 3 showing that the web extends radially inward from the rim).
At least one flange (40) at each end of the gear segment (see Fig. 3, showing that each gear segment has two flanges, with one flange at each end of the gear segment) for joining each gear segment together when the gear segments are in an end to end arrangement (see Fig. 3).
The at least one flange having a first side extending substantially in an axial direction (see Fig. 1, showing two such axially extending sides, for the purpose of this Office Action the radially outward side that is closest to the rim is considered to be the first side) and a second side extending substantially in a radial direction (see Fig. 3, showing two such sides, for the purpose of this Office Action the side that is directly attached to the web is considered the second side).
Wherein either the first side is secured to the rim and the second side is spaced from the web (Note: this is the first part of a two part conditional statement and since the second part of the conditional statement is met, the first condition does not need to be met), or the first side is spaced from the rim and the second is secured to the web (see Fig. 3, showing that the first side is spaced from the rim and that the second side is secured to the web).

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but are only partially persuasive. 
Page 7 Line 13 – Page 8 Line 5: Applicant argues that with regards to Applicant’s claims and with regards to Wu that “web” should be interpreted per Merriam Webster dictionary as “the plate connecting the upper and lower flanges of a girder or rail” and accordingly the “highlighted yellow” portion in Annotation 2 of figure 3 of Wu (Page 8 of Applicant’s arguments) should be included as the web portion. This is persuasive. The Examiner notes as a preliminary matter that Applicant’s annotated figure in the arguments were received in greyscale such that the yellows highlight portions are now a very light grey coloring, accordingly the Examiner has reproduced this for clarify of record in “Figure B” (annotated version of Wu’s Fig. 3 showing the highlighted web portions of Applicant’s annotated figure) below. 

    PNG
    media_image2.png
    495
    773
    media_image2.png
    Greyscale

Accordingly, for the purpose of this Office Action the “web” is considered the plate(s) (i.e. the two elements labeled “22” and the two portions that resemble half portions of element “22”) that connect the upper flange (i.e. the web 1) with the lower flange (i.e. element 13). Note: that while the flanges 24 and 26 extend from the rim a majority of the way down toward the lower flange element 13, they do not connect directly with it, instead terminating with a side of the half webs, further “flange” is interpreted as “a rib or rim for strength, for guiding, or for attachment to another object” and accordingly elements 24 and 26 are flanges and not webs since their primary purpose is for “attachment to another object”. 
The Examiner notes however, that even under the new interpretation of the “web” as shown in Figure B, that due to the complicated three dimensional structure of the flanges in Wu, that a second side can be chosen to anticipate the claims as set forth above in the rejection 35 U.S.C. 102(a)(1) of Claims 1 and 19 and as repeated immediately below addressing the arguments of Page 6 Lines 21-24. While Applicant is claiming a “gap” between the second side and the web, this does require that the flange does not directly attach to or touch the web (i.e. the gap exists between all portions of the flange and web) as long as any one of the sides of the flange presents a gap relative to the web. 
Page 6 Lines 21-24: Applicant argues that with regard to independent Claims 1, 19, and 21 that Wu does not disclose either (1) “a first side secured to the rim and a second side adjacent to and spaced radially from the web” nor (2) “a first side secured to the web, and a second side adjacent to and spaced radially from the web”. This is not persuasive. With regards to Claims 1 and 19 these features are disclosed in Wu and with regards to Claim 21 these features are disclosed in Wisnia. In particular, in light of the amended claims and Applicant’s presented arguments, the detailed claim mapping of Claims 1 and 19 has been modified. Referring to Figure A above, the flanges disclosed in Wu are of a complex three dimensional shape with multiple sides, and as shown in Figure A, the side labeled as the “second side” is a circumferentially and radially extending wall of the flange that is axially spaced from the web so as to create a gap, and accordingly Wu anticipates Claims 1 and 19 under the new claim mapping set forth above. With regard to Claim 21, the claim is presented in an alternative form with the flange having a first side extending axially and a second side extending radially, with either the first side attached to the rim and the second side spaced from the web or the first side is spaced from the rim and the second is secured to the web. As shown in Wisnia’s Fig. 3, the second alternative condition is clearly met. Accordingly, amended Claims 1 and 19 are anticipated by Wu, and new Claim 21 is anticipated by Wisnia.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cametti (US 4,622,860): discloses a segmented gear, where the gear segments are coupled together with a flange 64 that attaches directly to an axial side of the rim and not directly to the web in any way. Accordingly, any side of the flange could be labeled the “second side” since all sides of the flange have a gap between it and the web.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658